
	
		I
		111th CONGRESS
		1st Session
		H. R. 2535
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2009
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish a Blueprint for Health in order to create a
		  comprehensive system of care incorporating medical homes to improve the
		  delivery and affordability of health care through disease prevention, health
		  promotion, and education about and better management of chronic
		  conditions.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Blueprint for Health Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purpose.
					Sec. 3. Establishment of a Blueprint for Health for disease
				prevention, health promotion, and education about and better management of
				chronic conditions.
					Sec. 4. Strategic plan.
					Sec. 5. Chronic care management programs.
					Sec. 6. Incentives for prevention of chronic
				disease.
					Sec. 7. Health information technology.
					Sec. 8. Recommendations to Congress; annual report.
				
			2.PurposeIt is the purpose of this Act to establish a
			 Blueprint for Health which is designed—
			(1)to create a national integrated medical
			 home model of care that enhances primary care, encourages multidisciplinary
			 coordination, and promotes disease prevention, health promotion, and education
			 about and better management of chronic conditions;
			(2)to increase Americans’ access to
			 affordable, appropriate, high quality care through the use of the integrated
			 medical home model; and
			(3)to
			 reduce costs to the United States health care system through the application of
			 such model.
			3.Establishment of
			 a Blueprint for Health for disease prevention, health promotion, and education
			 about and better management of chronic conditions
			(a)In
			 generalThe Secretary of
			 Health and Human Services (in this Act referred to as the
			 Secretary) shall create consistent with this Act a program (in
			 this Act referred to as the Blueprint for Health) that provides
			 a national infrastructure for disease prevention, health promotion, and
			 education about and better management of chronic conditions through the use of
			 a nationwide integrated medical home model of care (in this Act referred to as
			 the integrated medical home model of care) in a manner that is
			 designed to initiate, coordinate, and evaluate measures for promoting health
			 and preventing disease in the United States.
			(b)Elements of
			 blueprintThe Blueprint for Health shall include the following
			 elements:
				(1)Strategic
			 planA strategic plan described in section 4 for designing the
			 integrated medical home model of care.
				(2)Chronic care
			 management programsChronic care management programs described in
			 section 5.
				(3)Prevention
			 incentivesIncentives for the prevention of chronic disease
			 described in section 6.
				(4)Assessment of
			 HIT initiativesA plan
			 described in section 7 for the assessment of current health information
			 technology initiatives.
				(c)Executive
			 committee
				(1)In
			 generalThe Secretary shall convene an executive committee to
			 advise the Secretary on the creation and implementation of the Blueprint for
			 Health.
				(2)CompositionThe
			 executive committee shall include representation from national and State
			 medical, hospital, and pharmaceutical associations, consumer and patient
			 advocacy groups, labor groups, employer and other purchasing groups, and the
			 health insurance industry.
				4.Strategic
			 planThe Blueprint for Health
			 shall include a strategic plan for designing the integrated medical home model
			 of care that includes the following:
			(1)Recommended
			 elements of an integrated coordinated chronic care management model that
			 incorporates the following:
				(A)Medical practices
			 acting as medical homes in being primary caregivers in close coordination with
			 other elements. The elements for such homes may be based on guidelines
			 developed for such homes by the National Committee for Quality Assurance.
				(B)Early disease
			 detection and risk stratification.
				(C)Community care
			 teams that provide care support for medical homes and assist in coordinating
			 care among medical homes, hospitals, prevention programs, multidisciplinary
			 specialists, and others.
				(2)A plan for the formation of such community
			 care teams that may include panel managers, public health prevention
			 specialists, nurse coordinators, social workers, dieticians, community health
			 workers, care coordinators, behavioral health specialists, and other patient
			 support personnel.
			(3)Incentives for
			 patient self management, community-based initiatives, and system and
			 information technology reforms, intended for use by all providers and health
			 plans, including Medicare, Medicaid, the Federal employees health benefits
			 program, and other Federal programs.
			(4)A description of recommended prevention
			 programs and a strategy for integrating them into the integrated medical home
			 model of care.
			(5)A plan to ensure that chronically ill
			 patients have a low level of cost sharing under the integrated medical home
			 model of care.
			(6)Alignment of
			 health care information technology initiatives with information technology
			 needs.
			(7)Development and use
			 of outcome and reporting measures designed to track the progress of patients
			 meeting clinically recommended treatment goals.
			(8)A
			 strategy for ensuring the broad support of the integrated medical home model of
			 care by health insurers, hospitals, and health care professionals, including
			 specialists and other physicians.
			(9)Recommendations for better integrating
			 specialty care services into primary care practices to ensure care coordination
			 and the use of best practices.
			(10)Recommendations
			 for the consultation of providers experienced with the development and
			 implementation of an integrated medical home model of care as this Act’s care
			 coordination model is developed.
			(11)A strategy for
			 standardizing outcome and financial measures to ensure consistency among all
			 health plans, including Medicare, Medicaid, the Federal employees health
			 benefits program, and other Federal programs.
			5.Chronic care
			 management programsThe
			 Secretary shall include in the Blueprint for Health chronic care management
			 programs which provide for at least the following:
			(1)Methods for
			 identifying and enrolling chronically ill patients and for encouraging primary
			 care physicians, specialists, hospitals, and others to participate in such
			 programs.
			(2)Development of
			 health risk appraisal or assessment for individuals enrolled under Medicare,
			 Medicaid, or the Federal employees health benefits program.
			(3)A process for coordinating care among
			 health professionals including multidisciplinary care teams and specialty care
			 providers.
			(4)Methods for increasing communication among
			 health care professionals and patients, including patient education,
			 self-management, and follow up plans.
			(5)Process and
			 outcome measures to provide performance feedback for health care professionals
			 and information on the quality of care.
			(6)Payment methodologies to create financial
			 incentives for patient participation and to allow primary care physicians to
			 meet specific standards of a medical home program. Such financial incentives
			 shall include—
				(A)enhanced payment
			 to medical practices, such as a per member per month fee, based on standards
			 for a medical home, such as the National Committee for Quality Assurance
			 standards for a patient centered medical home;
				(B)payment for care
			 support services, such as community care teams or other applicable approaches,
			 across all insurers, including multi-payer private plans and Medicare,
			 Medicaid, and other public plans; and
				(C)the support of a
			 community based savings sharing and reinvestment model, such as an accountable
			 care organization, which incorporates a balanced set of financial and quality
			 incentives, such as the Institute for Healthcare Improvement’s Triple Aims.
				6.Incentives for
			 prevention of chronic disease
			(a)In
			 generalThe Secretary shall
			 include in the Blueprint for Health a plan to provide incentives to prevent
			 chronic diseases, including investments in healthy and sustainable local and
			 regional food systems as well as the broader use of lifestyle changes, such as
			 through diet, exercise, and smoking cessation in the schools, communities, and
			 workplace.
			(b)Compilation of
			 effective practicesBased on recommendations set forth by the
			 United States Preventive Services Task Force, the Secretary shall compile a
			 list of effective practices that would serve as a basis for establishing
			 programs to prevent chronic disease and that could be included in the Blueprint
			 for Health.
			(c)RecommendationsThe
			 plan under subsection (a) may include the following:
				(1)Grant opportunities
			 and Federal tax credits for localities to conduct community assessment,
			 intervention, and activation plans in which public health data are collected
			 and analyzed to identify areas in greatest need of prevention and wellness
			 programs.
				(2)Federal tax credits and incentive grants to
			 local education agencies, businesses, local departments of public health,
			 communities, hospitals, health care providers, and other entities so that they
			 may adopt effective models of wellness shown to lower costs and improve
			 health.
				(3)Incentives for individuals to take
			 proactive preventative measures, including weight management and smoking
			 cessation.
				(4)Federal tax credits and incentive grants
			 to local education agencies, businesses, local departments of public health,
			 communities, hospitals, health care providers and other entities to promote the
			 development of healthy and sustainable local and regional food systems.
				7.Health
			 information technology
			(a)In
			 generalThe Blueprint for
			 Health shall promote the effective, efficient, national use of health care
			 information technology initiatives.
			(b)AssessmentAs
			 part of the Blueprint for Health, the Secretary shall commission an assessment
			 to be presented to Congress not later than two years after the date of the
			 enactment of this Act that examines the implementation of the health
			 information technology provisions enacted as part of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5). This assessment shall evaluate the
			 implementation of such provisions as they apply to chronic care management, and
			 determine if further action is needed to ensure that the funding provided in
			 such Act under such provisions is used effectively and efficiently to help
			 ensure the effective management of chronic disease.
			8.Recommendations
			 to Congress; annual report
			(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Secretary shall present to
			 Congress recommendations for legislation to implement the Blueprint for Health,
			 including the establishment of programs designed to enhance primary care,
			 promote multidisciplinary care coordination, prevent disease, improve quality,
			 contain costs, more effectively manage chronic illness, and promote good health
			 and prevention initiatives.
			(b)Annual
			 reportThe Secretary shall submit an annual report to Congress on
			 the status of the implementation of the Blueprint for Health.
			
